Order                                                                                 Michigan Supreme
                                                                                                  Court
                                                                                      Lansing, Michigan
  February 24, 2015
                                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

  150664(72)(73)                                                                         Stephen J. Markman
                                                                                             Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
  LORILLARD TOBACCO COMPANY,                                                                David F. Viviano
                                                                                        Richard H. Bernstein,
           Plaintiff-Appellee,                                                                          Justices
                                                             SC: 150664
  v                                                          COA: 313256
                                                             Ct of Claims: 11-000093-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the motions for temporary admission under MCR
  8.126(A) are GRANTED and the following out-of-state attorneys are admitted for the
  purpose of appearing on behalf of plaintiff-appellee in this case: Craig B. Fields and
  Mitchell A. Newmark.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 24, 2015